DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 17 November 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 17 August 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1, 2, 4, 11, 14-17 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cubiccioti, R. (“Cubiccioti”; U.S. Pre-Grant Publication Number 2005/0089890). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 April 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 recites a singlet nucleic acid aptamer complex comprising: a first portion folded into a tertiary structure comprising a random sequence of nucleotides; and a second portion comprising either the 3’ or 5’ terminal region, wherein the second portion is hybridized to a first haplomer and a second haplomer; wherein the first haplomer comprises: a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer; and a reactive effector moiety; wherein the second haplomer comprises: a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer; and a reactive effector moiety; wherein the reactive effector moiety of the first haplomer is in spatial proximity to the reactive effector moiety of the second haplomer.
Claim 2 recites the singlet nucleic acid aptamer of claim 1, wherein both the first portion and second portion comprise a primer binding site at their terminal ends.
Claim 4 recites the singlet nucleic acid aptamer of claim 1, wherein both the first portion and second portion of each aptamer comprise a primer binding site at their terminal ends.
Claim 11 recites the nucleic acid aptamer complex of claim 1 wherein the nucleic acid comprises DNA nucleotides, RNA nucleotides, phosphorothioate-modified nucleotides, 2-O-alkylated RNA nucleotides, halogenated nucleotides, locked nucleic acid nucleotides (LNA), peptide nucleic acids (PNA), morpholino nucleic acid analogues (morpholinos), pseudouridine nucleotides, xanthine nucleotides, hypoxanthine nucleotides, 2-deoxyinosine nucleotides, or other nucleic acid analogues capable of base-pair formation, or any combination thereof.

Claim 15 recites the nucleic acid aptamer of claim 1 wherein the hybridization region of the first haplomer and/or the first haplomer comprises from about 10 to about 18 nucleotides in length. It is noted that this claim recites a redundant pair of first haplomers, a point of indefiniteness which is raised above. Furthermore, the length limit recited is not considered limiting with regard to the overall sequence that comprises the first haplomer, given the use of the open term “comprises”.
 Claim 16 recites the nucleic acid aptamer of claim 1 wherein the first haplomer and the second haplomer are covalently joined to their respective 3’ and 5’ ends.
Claim 17 recites a population of nucleic acid aptamers comprising two or more of the nucleic acid aptamers of claim 1 wherein the 5 ’ or 3 ’ ends of the aptamers are selected for accessibility to pairs of first and second haplomers.
Claim 33 recites the singlet nucleic acid aptamer complex of claim 1, wherein the reactive effector moiety of each of the first and second haplomers comprises a bio-orthogonal moiety that can react with each other to allow the formation of a templated assembly product comprising the two reactive effector moieties of each of the first and second haplomers.
Cubicciotti teaches nucleotide-based multi-molecular structures capable of positioning at least two specific recognition pairs within close spatial proximity at a functional coupling distance to provide molecular scale devices with desired properties. See paragraph [0016] for example. Cubicciotti teaches that selected molecules positioned by specific recognition using affinity-based templates can subsequently be pseudoirreversibly (i.e. hybridized) attached to one 
Cubicciotti’s discussion of multi-molecular structures that comprise numerous nucleic acid sequences that can form multivalent templates and scaffolds to control the relative positions of molecules within cooperative molecular assemblies justifies this conclusion. See at least paragraph [0040] and surrounding paragraphs and further example. Cubicciotti teaches aptamers comprising primer annealing sequences for amplification of all or part of the aptamer molecules/sequences at at least paragraph [0057], and the use of nucleotide analogues at paragraph [0205], including achiral and peptide nucleic acid analogues. Paragraph [0028] teaches molecular scaffolds that comprise at least 4 members of 2 specific recognition pairs, thereby reaching the claim limitation requiring first and second aptamer, each comprising a reactor effective moiety. When this portion of the disclosure is combined with the immediately preceding paragraph [0027] that one or more members of the specific binding pair may comprise an aptamer, a discussion which is expanded upon in the subsequent paragraphs, the specific spatial configuration discussed in the claimed invention is anticipated.
With regard to claim 33, Cubicciotti is considered to teach nucleic acid molecules conjugated to ligands, wherein such nucleic acid-conjugated-ligands can each be hybridized to 

Response to Traversal
Applicant traverses the instant rejection. Applicant argues that Cubicciotti is a genus of which the claimed subject matter is a species, and that a person of skill in the art could not at once envisage the claimed arrangement or combination as required by patent statute. Applicant grants that Cubicciotti discloses: (a) nucleotides covalently bound to effectors; (b) nucleotide-based structures capable of positioning two effectors within close spatial proximity of each other; and (c) hybridization of two effectors within an aptameric device. However, applicant asserts that Cubicciotti does not disclose an aptamer and a reactive effector moiety connected by hybridization. 
This has been fully considered, but is not persuasive. Cubicciotti discloses for example at paragraphs [0015] and [0016] (emphasis added): 
“[0015] It is well known that nucleotides can be modified by covalent attachment of ligands (e.g., DNP, digoxigenin, biotin) and receptors (e.g., antibodies), but the art is silent with respect to use of nucleotides as positioning devices for attachment of multiple specific binding pairs in suitable juxtaposition to enable functional coupling between, e.g., two specifically bound effector molecules. 
[0016] The instant invention describes nucleotide-based…structures…capable of positioning at least two specific recognition pairs (e.g., a pair of specific binding pairs, optionally including at least one shape recognition pair) within close spatial proximity (i.e., within functional coupling distance).”


“The ability to intimately combine within a single multimolecular structure at least two specific recognition pairs with different specificities (i.e., with control over the relative positions of or distance between constituent molecules) enables the design and construction of molecular-scale devices. Selected effector molecules can be conjugated to defined positions of nucleotide or nonnucleotide scaffolds to enable both controlled intermolecular positioning and functional coupling of conjugated effector molecules and recognition pairs.  Two members of a specific binding or shape recognition pair or even two different specific recognition pairs can be tethered by pseudoirreversible (e.g., covalent, avidin/biotin-based, or hybridization-based) incorporation within a nucleotide-based, aptameric, heteropolymeric or nonnucleotide device…”

These passages clearly indicate the use of the use of nucleotide sequences as positioning devices for attachment of specific binding partners. It is noted that conjugation includes hybridization as defined in ¶ [0083] of Cubiccioti. Furthermore, Cubicciotti clearly contemplates the use of aptamers as a core component of the disclosed “specific binding partners”. From Cubicciotti, ¶ [0027] (with emphasis added): 
“Another object of the present invention is to provide tethered specific recognition devices that comprise a molecular scaffold and at least two members of a specific binding pair or shape-specific recognition pair. The members of the specific binding pair or shape-specific recognition pair are covalently or pseudoirreversibly attached to the molecular scaffold…It is preferred that at least one member of the specific binding pair or shape-specific recognition pair comprise an effector molecule…One or more members of the specific binding pair or shape-specific recognition pair of this device may comprise an aptamer.”

Thus the specific binding pair may comprise aptamers, and said aptamers may be in turn “pseudoirreversibly” bound (i.e. hybridized) to the recited scaffold. It is emphasized that the scaffold is contemplated throughout Cubicciotti as comprising a nucleotide sequence, which reads on the first and second portion of the recited singlet. Moreover, a nucleotide sequence modified by covalent attachment of a ligand that is thereafter positioned with a second member of the pair also comprising a nucleotide sequence modified by covalent attachment of a ligand, and wherein both are further positioned within close spatial proximity on a nucleotide scaffold to allow functional coupling to occur is considered to read on all recited components of claim 1. The rejection is considered proper, and is maintained therefore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, 14-17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubicciotti (supra) as applied to claims 1, 2, 4, 11, 14-17 and 33 above. This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 April 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 12 recites the nucleic acid aptamer of claim 1 wherein the hybridization region of the haplomer and the portion of the aptamer which hybridizes to the hybridization region of the haplomer both comprise L-DNA.
The teachings of Cubicciotti are relied upon as discussed above. Cubicciotti does not teach the use of L-DNA. However, L-DNA aptamers were well-known in the art prior to the time of applicant’s filing (official notice taken if necessary). It would have been obvious to one of ordinary skill in the art to modify the teachings of Cubicciotti to include the use of aptamers and haplomers that comprise L-DNA. L-DNA is known in the art to be more resistant to nuclease degradation than its naturally occurring counterpart. Accordingly one of ordinary skill in the art would have been motivated to incorporate L-DNA into the nucleic acid species of Cubicciotti in order to reduce nuclease degradation. Since the use of L-DNA is conventional and routine, one of ordinary skill in the art would also have had a reasonable expectation of success. Accordingly, prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection by arguing that the same reasons set forth above regarding the anticipation rejection apply to render the instantly claimed subject matter nonobvious in view of Cubiccioti. However, the reasons for traversal of Cubicciotti are not persuasive, which renders the instant rejection obvious for the same reasons discussed above in the anticipation rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 11, 12 and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,603,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending claims if the issued claims were available as prior art. The pending claims are discussed above. The issued claims recite a pair of targeted templated assembly reactants comprising: a first targeted templated assembly reactant comprising:
a)    at least one nucleic acid recognition moiety that binds a target nucleic acid sequence;

c)    at least one selectively-reactive moiety; and a second targeted templated assembly reactant comprising:
a)    at least one nucleic acid recognition moiety that binds a target nucleic acid sequence, wherein the sequence is adjacent to the sequence to which the nucleic acid recognition moiety of the first targeted templated assembly reactant binds;
b)    at least one effector partial moiety; and
c)    at least one selectively-reactive moiety;
wherein the selectively-reactive moiety of the first targeted templated assembly reactant is reactable with the selectively-reactive moiety of the second targeted templated assembly reactant, wherein the target nucleic acid sequence is selected from a cancer-specific nucleic acid sequence, a viral nucleic acid sequence, a microbial-specific nucleic acid sequence, a differentially expressed gene, a disease-specific nucleic acid sequence, and a fragment, portion or a nucleic acid gene product thereof: wherein the reaction between the selectively-reactive moiety of the first targeted templated assembly reactant and the selectively-reactive moiety of the second targeted templated assembly reactant forms a covalent bond between the selectively-reactive moiety of the first targeted templated assembly reactant and the selectively-reactive moiety of the second targeted templated assembly reactant; and wherein the effector partial moiety of the first targeted templated assembly reactant and the effector partial moiety of the second targeted templated assembly reactant produce an active effector structure, and wherein each effector partial moiety is selected from the group consisting of a peptide, a non-active portion of a peptidomimetic structure, and a non-active portion of a drug.


Response to Traversal
Applicant traverses the instant rejection by arguing that “…the subject matter of the ‘385 patent is a genus of which the presently-claimed subject matter is a genus [the latter “genus” presumed to be a typo of “species”]”. Applicant asserts that the literal scope of the instant claim 1 requires “a first portion folded into a tertiary structure comprising a random sequence of nucleotides; and a second portion comprising either the 3’ or 5S’ terminal region...”. Applicant alleges the literal scope of claims 1-15 of the ’385 Patent have no such requirement. However, this is not persuasive in view of patented claim 1’s recitation for the first and second “targeted templated assembly” to each comprise a “nucleic acid recognition moiety that binds a target nucleic acid sequence”, wherein the moiety of the first binds to a sequence adjacent to a moiety of the second. The sequence to which the nucleic acid recognition moieties bind to reads on the required sequence of claim 1 comprising a first portion folded into a tertiary structure (i.e. a structure inherent to any nucleic acid sequence of length) and a second portion that comprises either the 3-‘ or 5’- terminal region. Accordingly, this argument is unpersuasive. The rejection is considered proper since the issued claims are not drawn to a nonobvious variant given the anticipatory nature of the patented subject matter with regard to the instant claims. The rejection is properly maintained therefore.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633